Pek Cukiam.
This suit was brought in the District Court of Bayonne to recover one hundred and fifty ($150) dollars, two months’ rent for premises No. 277a Fairmount avenue, Jersey City. The case was tried by the court without a jury, resulting in a judgment for the plaintiff for $150.
This case turned upon a question of fact. The trial court found that the plaintiff’s contention was the correct one. We cannot disturb a judgment when based upon evidence found to be correct by the trial court.
The judgment of the District Court of Bayonne is therefore affirmed, with costs.